DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening portion configured to open the accommodating portion” (claim 1) and the “locking portion configured to lock the accommodating portion” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an accommodating portion in claims 1 and 6 (identified as 508 in the disclosure), an opening portion in claim 1 (not identified in the disclosure), an operating portion in claims 1 and 6 (identified as 310 in the disclosure), a locking portion in claim 6 (not identified in the disclosure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 re rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an opening portion configured to open the accommodating portion.” Since the invocation of 35 U.S.C. 112(f) requires the opening portion to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the opening portion.  Neither the drawings nor the specification clearly show or describe any structure which constitutes the claimed opening portion that is configured to open the accommodating portion.  Published application (refer to paragraphs [0052]-[0054]) mentions several elements that deal with opening an accommodating portion including an accommodating portion open solenoid (610), a “latch member”, an accommodating portion open button (510), and “spring members”. But the disclosure does not explicitly state which element or elements comprise the opening portion.
Claim 6 recites “a locking portion configured to lock the accommodating portion”.  Since the invocation of 35 U.S.C. 112(f) requires the locking portion to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the locking portion.  Neither the drawings nor the specification clearly show or describe any structure which constitutes the claimed locking portion that is configured to lock the accommodating portion.  Published application (refer to paragraphs [0052]-[0054]) mentions several elements that deal with locking an accommodating portion including an accommodating portion open solenoid (610), a “latch member”.  But the disclosure does not explicitly state which element or elements comprise the locking portion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations including “an opening portion” and “a locking portion” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As mentioned in the 112a rejection above, the disclosure is not clear as to which element or elements make up the “opening portion” and the “locking portion”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi JP 2019-123615 A (hereinafter “Igarashi”).
Regarding claim 1 and claim 6 (“locking portion” of claim 6 is interpreted as latch member, similar to the opening portion of claim 1) Igarashi discloses an image forming apparatus (FIG. 1) comprising: 
an accommodating portion (506) configured to accommodate a sheet; 
an image forming portion (120) configured to form an image on the sheet fed from the accommodating portion; 
an opening portion (510 or latch member, refer to [0041] of English translation) configured to open the accommodating portion to an outside for supplying a sheet; 
a lifter plate (507a) that is provided in the accommodating portion and on which the sheet is stacked; 
a lifting and lowering mechanism (530) configured to lift and lower the lifter plate; 
a lower-limit detecting portion (interpreted as lift height position sensor 605) configured to detect that the lifter plate is in a lower-limit position in the accommodating portion; 
a control unit (301) configured to control the lifting and lowering mechanism and the opening portion so that lowering of the lifter plate and opening of the accommodating portion are carried out in accordance with an operation in a set mode of a plurality of modes (loading amount priority mode, sheet exchange priority mode) when the control unit receives an instruction to open the accommodating portion, wherein the modes includes a first mode (“loading amount priority mode”, when lifter plate is accommodating sheets of non-length sheets, the lifter plate moves downward until a sensor 610 detects a sheet, not the lower-limit position as determined by 605, to thereafter allow release of the accommodating portion, [0105]) in which the accommodating portion is opened irrespective of whether or not the lifter plate lowers to the lower-limit position and a second mode (“sheet exchange priority mode”- the lifter plate is lowered to lower-limit position as determined by 605 and then the lock of the accommodating portion is released) in which the accommodating portion is opened after the lifter plate lowers to the lower-limit position, wherein in the first mode the lifter plate is able (capable assuming a top sheet is detected by 610 when a position of the lifter plate is adjacent to the lower-limit position, as defined by 605) to be positioned at the lower-limit position after the accommodating portion is opened; and 
an operating portion (310 and 403 refer to FIG. 1) configured to be operated by an operator for changing setting (by pressing 401 or 402) of the mode, between the plurality of modes, executed when the control unit receives the instruction to open the accommodating portion.
	Regarding claim 2 and claim 7, wherein the lifter plate is hung by a wire (530a), and wherein the lifting and lowering mechanism lifts and loads the lifter plate by winding up and feeding the wire by power supplied from a driving source (M500).
	Regarding claim 4 and claim 9, further comprising a supply position detecting portion (610) configured to detect that the lifter plate is in a position between an upper-limit position (602) and the lower-limit position (determined at 605) of the accommodating portion, 
wherein in the operation in the first mode, the control unit causes the lifting and lowering mechanism to start lowering of the lifter plate and then stops the lowering of the lifter plate when the supply position detecting portion detects that a top surface of sheets stacked on the lifter plate is in a predetermined position or when the lower-limit detecting portion detects that the lifter plate is in the lower-limit position.
Regarding claim 5 and claim 10, further comprising a button (510) providing the instruction to open the accommodating portion by pressing-down of the button by a user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Watanabe et al. JP 01-176733 A (hereinafter “Watanabe”).
Igarashi teaches further comprising a supply position detecting portion (610) configured to detect that the lifter plate is in a position between an upper-limit position (602) and the lower-limit position of the accommodating portion.  Igarashi fails to explicitly teach wherein in the operation in the first mode, the control unit causes the opening portion (“locking portion” of claim 8 is interpreted as latch member, similar to the opening portion of claim 1) to open the accommodating portion to the outside in parallel to lowering of the lifter plate to the sheet supply position by the lifting and lowering mechanism.
Watanabe teaches the generally known concept of lowering a lifter plate in conjunction (“in parallel” of claim 3) with opening of an accommodating portion (access is gained by opening a door) to improve efficiency of replenishing sheets on the lifter plate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Igarashi’s to lower the lifter plate in parallel with opening of the opening portion as taught by Watanabe in order to improve efficiency of replenishing sheets on the lifter plate by reducing time needed to replenish the accommodating portion. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection with a different interpretation of the Igarashi reference is provided in view of the amendment to the claims.  New rejection includes a first mode (“loading amount priority mode”) and a second mode (“sheet exchange priority mode”) of Igarashi and a lower-limit position (605), which reads on the new limitations of claims 1 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653